Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of manslaughter in the second degree and two counts of petit larceny, arguing that the manslaughter conviction was against the weight of the evidence, and that, at most, he is guilty of the lesser included crime of criminally negligent homicide, which was submitted to the jury. We disagree (see, People v Bleakley, 69 NY2d 490, 495). According to defendant, the victim had requested that he tie a rope around her neck and cut off her air supply at intervals during sexual activity. The victim died of ligature strangulation as a result of this erotic asphyxiation. Defendant contends that he had no awareness of the risk of death in putting a rope around the victim’s neck, and that, because awareness is an essential element of manslaughter in the second degree (see, People v Licitra, 47 NY2d 554, 558, rearg denied 53 NY2d 938), his conviction is against the weight of the evidence. In our view, the jury reasonably rejected this contention.
We have examined defendant’s remaining contentions on appeal and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — manslaughter, second degree; petit larceny, two counts.) Present— Doerr, J. P., Denman, Boomer, Green and Pine, JJ.